Citation Nr: 0824999	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a total disability rating for 
unemployability (TDIU).

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1977 to September 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Diego, California, Regional Office 
(RO).  A hearing before the undersigned Veterans Law Judge 
was held at the RO in St. Petersburg, Florida in April 2008.  
The hearing transcript has been associated with the claims 
file.

The issue of an increased rating for bilateral hearing loss 
and the issue of TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not indicate that the veteran has severe 
obsessional rituals, near-continuous panic or depression 
affecting the ability to function; spatial disorientation; 
neglect of personal appearance and hygiene; or impaired 
impulse control; and the veteran is able to work.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  For 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In correspondence dated in March 2006, the agency of original 
jurisdiction (AOJ) provided notice to the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  This correspondence notified the veteran of the 
processes by which effective dates and disability ratings are 
established, to include informing him that evaluations are 
based on the ratings schedule and assigned a rating between 0 
and 100 percent, depending on the relevant symptomatology.  
The correspondence also instructed the veteran to tell VA 
about, or give VA, any medical or lay evidence demonstrating 
the current level of severity of his disability and the 
effect that any worsening of the disability has had on his 
employment and daily life.  It specifically listed examples 
of such evidence, such as on-going treatment records, Social 
Security Administration determinations, statements from 
employers as to job performance, lost time, or other 
pertinent information, and personal lay statements.  

The specific rating criteria for evaluating PTSD and how 
(based on what symptomatology) each rating percentage is 
assigned were provided to the veteran in the July 2006 
Statement of the Case.  Although the veteran was not sent an 
independent letter providing notice of this information, the 
records indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  The otherwise 
defective notice has resulted in no prejudice to the veteran.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing examinations, and 
providing personal hearings.  The Board notes that the 
veteran has requested another VA examination.  Another VA 
examination is not necessary, however, as the evidence does 
not indicate that the service-connected PTSD has undergone an 
increase in severity since the time of the last examination, 
and the Board finds the evidence currently of record, which 
includes treatment records dating to October 2007, is 
sufficient to establish the current severity of the veteran's 
PTSD.  VAOPGCPREC 11-95 (April 7, 1995).  Consequently, the 
Board finds that the claim is ready for adjudication.  

PTSD

For historical purposes, it is noted that service connection 
was established for PTSD by the RO in a December 1998 
decision based on evidence of an in-service diagnosis of 
PTSD, and the veteran's PTSD has been rated at 50 percent 
since June 2004.  See December 2004 rating decision.  The 
veteran claims that a higher evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Under the rating criteria for mental disorders, a 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships. 

VA treatment and PTSD group records dating in 2004 and 2005 
present the veteran's history of hypervigilence, exaggerated 
startle reflex, anxiety, intrusive thoughts, social 
isolation, anger, sleep disturbance, irritability, 
depression, guilt, and difficulty getting along with others.  
The records also note that the veteran had social impairment 
resulting from difficulty in social situations, significant 
mistrust, and interpersonal problems, though the records 
indicate that this social impairment (these symptoms) are not 
related to the veteran's PTSD.  See, e.g., August, and 
September 2004 and June 2005 VA treatment records (social 
impairment secondary to personality disorder).  The treatment 
records also generally report a negative history as to 
suicidal or homicidal ideation; negative findings as to 
hallucination, delusion, psychosis, or concentration 
impairment; medical findings of normal speech, thought 
processes, and psychomotor activity; full/appropriate affect; 
intact judgment; adequate insight; intact memory, and 
orientation to time, place, and person.  The treatment 
records also report global assessment of functioning (GAF) 
scores of 55 and 60, which correspond to moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See, e.g., June and August 2004 and June and 
August 2005 VA treatment records.  

An October 2005 VA examination record reports the veteran's 
history of poor energy, sleep impairment (average of six 
hours per night), impaired concentration, decreased self-
esteem, intermittent anxiety, intrusive memories, nightmares, 
flashbacks, a sense of a foreshortened future, concentration 
problems, hypervigilence, and exaggerated startle response.  
Affect was very restricted, and the veteran estimated that he 
had a restricted affect 80 percent of the time.  The veteran 
also reported that he was detached 90 percent of the time, 
and he stated that he was depressed three days during the 
last week, for approximately two hours at a time.  Finally, 
the veteran indicated that he was not close to his children 
secondary to his role as family disciplinarian and that he 
did not have local friends, though he did have four friends 
from the Gulf War with whom he kept in telephone contact.  

The October 2005 VA examiner noted that the veteran was alert 
and fully oriented with normal speech, and the record 
indicates that the veteran denied suicidal and homicidal 
ideation, anhedonia, and grandiose thoughts and that there 
was no evidence of mania.  The examiner also noted that the 
veteran had the capacity to complete activities of daily 
living.  The record reports that the veteran was only able to 
recall 1/3 objects after a delay of a few minutes and that he 
was unable to recall any of the objects after a delay when a 
second series was done.  The veteran also only provided one 
correct answer to serial 7s before he discontinued the test, 
stating "it's stressful to me."  The examiner noted that 
the veteran "was vague as to why [the testing was 
stressful]".  The veteran denied delusions of reference, 
though he reported hearing voices of his friends from the war 
and seeing their faces.  The veteran also endorsed bizarre 
delusional beliefs of thought withdrawal and thought 
broadcasting, though he was vague about why he believed these 
events had occurred.  The examiner diagnosed the veteran with 
PTSD and assigned a GAF of 55.  He deferred an Axis II 
diagnosis.  The examiner stated that the veteran's PTSD 
appeared to have a moderate impact upon the veteran's level 
of functioning and that the veteran was not unemployable due 
to PTSD.  

A November 2005 VA treatment record reports the veteran's 
history of being told that his GAF score should be 30.  The 
record indicates that the veteran was informed that GAF 
scores are clinicians' determinations that do not affect 
treatment, after which the veteran became angry and 
"postured in a menacing way." The record reports that 
speech was normal, thought process was coherent, there was no 
unusual thought content, and there was no homicidal or 
suicidal ideation.  Additionally, memory and concentration 
were intact to conversation, insight was adequate, judgment 
was intact, and there were no perception disturbances.  The 
examiner diagnosed the veteran with adjustment disorder with 
disturbance of behavior and PTSD.  

A January 2006 VA treatment reports that the veteran was 
alert and coherent, with a sullen mood, irritable affect, and 
organized, but mistrustful, thought processes.  The examiner 
stated that there was no evidence of frankly delusional 
materials.  The veteran's attitude was noted to be "quite 
confrontational" and easily angered, and the examiner stated 
that attempts to establish rapport failed as the veteran 
appeared to distort verbal communications to fit into his 
suspiciousness.  The examiner diagnosed the veteran with PTSD 
and "cluster B personality traits [rule out] disorder."

A February 2006 VA treatment record reports the veteran's 
history of passive suicidal ideation without active plan or 
intent, increased irritability, increased intrusive thoughts, 
increased insomnia and nightmares, and increased isolation, 
including within his family.  The veteran denied homicidal 
ideation.  Mood was dysthymic, and the veteran had a 
guarded/irritated affect.  The examining physician assessed 
the veteran with severe PTSD and assigned a GAF of 45, which 
corresponds to serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  The physician also stated that the veteran was 
"severely handicapped socially and occupationally."  The 
veteran was subsequently seen by the same physician in July 
2006, May 2007, and September 2007, and the records report 
that the veteran was alert and oriented to all spheres, with 
no evidence of psychosis or delusions and a negative history 
as to homicidal ideation.  The records do report the 
veteran's history of passive suicidal thoughts, with no plan, 
intent, or current ideation.  The July 2006 VA treatment 
record reports that the veteran had "minimal insight and 
poor judgment in terms of his medical care/etc" and the May 
2007 examination record reports that the veteran was very 
limited in terms of spontaneous speech "as he was not 
comfortable and felt the need to leave" as soon as possible.  
The September 2007 VA treatment record reports normal 
findings for speech, however, as well as noting that thought 
processes were normal and insight and judgment were better.  

An October 2006 VA examination record presents the veteran's 
reported symptoms of intrusive memories, nightmares, 
flashbacks, physiological reaction, avoidance, anhedonia, 
detachment, restricted affect, sleep disturbance, anger, 
impaired concentration, and exaggerated startle response.  
The record also reports the veteran's history of marital 
difficulties due to detachment and erectile dysfunction and 
difficulties with his children due to irritability, and the 
veteran stated that he had bizarre, non-persistent, 
delusions, and occasional suicidal thoughts.  The examiner 
indicated that the veteran "provided information that was 
inconsistent with his account during the [October 2005] 
exam," such as the frequency of his depression (the veteran 
reported a history of daily depression since 1997), the 
extent of his social isolation (veteran denied having friends 
since the Gulf War), and the severity of his sleep 
disturbance (the veteran reported sleeping an average of 
three hours a night for "four or five years").  Cf. October 
2005 VA examination record (veteran reported being depressed 
3 days a week, sleeping 6 hours a night, and having 4 friends 
since the Gulf War).  

The record indicates that the veteran was clean and casually 
dressed, with unremarkable psychomotor activity, unremarkable 
thought process, unremarkable speech, fair impulse control, 
and a negative history of suicidal attempt or 
violence/assaultiveness.  Additionally the veteran understood 
the outcome of his behavior and understood that he had a 
problem, and there was no evidence of obsessive/ritualistic 
behavior or panic attacks.  The examiner stated that the 
veteran was able to maintain the minimum personal hygiene and 
that there was no problem with activities of daily living.  

The veteran was oriented to person and time, though he stated 
that he did not know what city he was in or what year it was.  
The examiner stated that the veteran "did not give his best 
effort when questioned about orientation."  The examiner 
explained that "while [the veteran] correctly said that it 
was the 6th of October, he then repeatedly stated that he did 
not know the current year, and then stated 'you said you saw 
me in 2005, then this is 2006."  The veteran also stated 
"that he did not know what city he was being examined in, 
which [the examiner reported] is unusual unless the 
individual has marked cognitive problems."  The examiner 
reported that the veteran's attitude was manipulative and 
that the veteran had inappropriate behavior, namely 
exaggerating/ feigning mental health problems during the 
examination.  The veteran refused to do the memory task and 
he reported that he did not remember his employment history, 
though he did indicate that he was working 30 hours a week.  

The examiner diagnosed the veteran with PTSD and assigned a 
GAF score of 55.  He deferred an Axis II diagnosis.  The 
examiner stated that the veteran's PTSD had not resulted in 
total occupational and social impairment, or impairment in 
judgment, thinking, or work, though it did result in 
deficiencies in mood and family relations and reduced 
reliability and productivity.  The examiner stated that it 
was difficult to assess the veteran's level of functioning 
because he was exaggerating his mental health problems.  As 
an example, the examiner noted that the veteran "endorsed a 
bizarre delusional belief of thought broadcasting[, which is 
a] symptom of psychosis and the veteran is clearly not 
psychotic."  The examiner also noted that the veteran 
"acted as if he had a great deal of difficulty recalling the 
current year, when he had no trouble remembering the month 
and day of month, which is more difficult to recall than the 
current year."  The examiner explained that inability to 
recall the current year is a sign of marked cognitive 
problems, which the veteran did not have.  The examiner also 
noted that the veteran gave inconsistent information as to 
his symptomatic history.  

The veteran had a Travel Board hearing in April 2008.  At his 
hearing, the veteran testified that he has panic attack-like 
symptoms when he gets "upset" or stressed.  He also 
testified that he angered easily, was argumentative, had a 
sleep impairment, was suspicious of people and their motives, 
and had a memory impairment.  Additionally, the veteran 
reported that he was working, though he stated that he did 
not get along "too well" with his co-workers because they 
"are not military."  

The evidence of record does not warrant a rating in excess of 
50 percent during the relevant time period.  The evidence 
does not indicate that the veteran has obsessional rituals; 
violent episodes; illogic, incoherent, or obscure speech; 
near-continuous panic, depression affecting the ability to 
function, or neglect of personal appearance and hygiene, and 
the record indicates that the veteran is able to work full-
time and is married.  Additionally, the record generally 
report that orientation is full, or near full, and although 
the veteran reported not being oriented to place or year 
during the October 2006 VA examination, the examiner stated 
that the veteran appeared to be exaggerating his symptoms and 
that any such disorientation would most likely be secondary 
to some cognitive impairment, rather than PTSD.  Finally, 
although the evidence indicates that the veteran has 
interpersonal problems and social impairment, the medical 
evidence suggests that the impairment is not due to the 
veteran's PTSD but rather to a distinct personality or 
adjustment disorder.  

In general, the record reports assessments, findings, and GAF 
scores corresponding to the current rating.  The Board notes 
that the record includes findings and GAF scores 
corresponding to "serious" or "severe" PTSD dating in 
February and July 2006 and May and September 2007.  GAF 
scores and an examiner's assessment of the severity of the 
condition must be considered in light of the actual symptoms 
of the veteran's disorder, which provide the primary basis 
for the rating assigned, however.  See 38 C.F.R. § 4.126(a).  
The physician who reported the low GAF score and assessments 
of "severe" PTSD did not explain how the symptoms described 
warranted such findings, however, and the reported symptoms, 
with the exception of the veteran's history of passive 
suicidal thoughts, do not otherwise approximate the 
impairment level suggested by the GAF score or assessments.  

In sum, although the evidence indicates that the veteran's 
PTSD results in some deficiencies, on the whole, the evidence 
does not approximate the disability picture created by the 
higher rating; consequently, a higher rating must be denied.  


ORDER

A rating in excess of 50 percent for PTSD is denied.  


REMAND

Further development is needed on the claim for an increased 
rating for bilateral hearing loss.  In May 2008, the veteran 
submitted an April 2008 treatment record which indicates that 
audiological testing was conducted.  The treatment record 
does not report the quantitative results of the examination, 
however, though it does note that the veteran had "slight to 
mild degree hearing thresholds" in the right ear and 
"slight to moderate/severe degree thresholds" in the left 
ear.  The qualitative results should be obtained.  

In addition, the veteran has suggested that his hearing loss 
has worsened since the last VA examination.  In the event 
that the evidence in any case shows that the condition has or 
may have worsened, a veteran is entitled to a new 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v Bown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  As such, if the AMC is unable to obtain the recent 
audiology results or if the audiology results are 
insufficient for rating purposes, then the veteran should be 
afforded an audiologic examination for purposes of measuring 
the current severity of the hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the audiogram 
results reported in the December 2007 VA 
treatment record.  

2.  If the results cannot be obtained, 
the veteran should be scheduled for a VA 
examination to determine the current 
severity of his service-connected hearing 
loss.  In addition to conducting 
audiologic testing in accordance with 
38 C.F.R. § 4.85, the examiner should 
discuss the effect of the hearing loss 
disability on the veteran's occupational 
functioning and activities of daily 
living.  See generally, Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for an 
increased rating for bilateral hearing 
loss and a TDIU.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


